Citation Nr: 9930916	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-05 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).  

2. Entitlement to an effective date prior to May 29, 1998, 
for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection 
for PTSD with an evaluation of 50 percent, effective from May 
29, 1998.  

The issue of entitlement to an earlier effective date for the 
grant of service connection for PTSD is discussed in the 
Remand portion of this decision.  


FINDINGS OF FACT

1. All facts pertinent to the veteran's claims have been 
fully developed for purposes of adjudication.

2. The veteran's PTSD is manifested by depressed mood, 
flattened affect, impaired impulse control, and inability 
to establish and maintain effective relationships with 
deficiencies in work history, family relations, and mood.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's DD Form 214 noted service in Vietnam for eleven 
months, five days and receipt of the Vietnam Service Medal, 
Vietnam Campaign Medal, and Purple Heart Medal, among other 
medals and commendations.  On a report of medical history, 
completed in August 1971, the veteran reported a history of 
depression or excessive worry.  

On a VA Form 9, received in February 1995, the veteran stated 
that he was homeless and had been unemployed since 1990.  The 
veteran filed an initial claim for VA benefits for service 
connection for PTSD in March 1996.  In a statement received 
in March 1996, the veteran reported that during his service 
in Vietnam he had been exposed to mortar and rocket attacks, 
had witnessed friends being wounded and killed, and had been 
injured in May 1990, for which he received a Purple Heart 
Medal.  The veteran reported six employers from October 1971 
to September 1995, with periods of unemployment from October 
1971 to February 1972, February 1982 to December 1986, 
October 1987 to January 1988, January 1990 to August 1995, 
and September 1995 to the date of the statement.  

VA mental health intake evaluation in March 1996 noted 
complaints of a bad temper and distrustfulness.  The veteran 
reported drinking about a 12-pack of beer per day with use of 
other drugs three times per week.  He stated that he 
had intrusive thoughts and nightmares and had difficulty 
being around others.  The physician reported somewhat 
depressed mood and affect, rapid speech, nervousness, and 
decreased eye contact.  The physician noted intact memory, 
no suicidal ideation, and fair insight and judgment.  
Diagnoses of PTSD and poly-substance dependence were 
reported.  VA outpatient records in March 1996 noted 
complaints of increased PTSD symptoms during the previous 
year.  The veteran reported that he had been unemployed since 
1990 and was homeless occasionally during this period.  He 
was currently living with his parents and had moved from 
friend to friend "until they can't put up with me anymore."  
The veteran reported drug and alcohol use until about one 
week previous.  The examiner noted depressed mood and 
constricted affect with no psychotic symptoms.  

A VA mental disorders examination was conducted in April 
1996.  The veteran complained of inability to communicate, 
and inability to maintain relationships or a job.  The 
veteran stated that he was currently unemployed.  He reported 
a history of a short temper and multiple drug and alcohol 
abuse.  The veteran stated that his family relationships had 
fallen apart due to his temper and substance abuse.  
He stated that he did not have a driver's license due to 
repeated driving-under-the-influence (DUI) charges.  The 
veteran reported that he lost a number of jobs due 
to tardiness and short temper, which he attributed to his 
drinking.  He denied a history of psychiatric diagnosis or 
treatment and denied a history of suicide attempts.  The 
veteran reported face-to-face contact with the enemy while in 
Vietnam, and recurring images and nightmares of events, which 
occurred during service in Vietnam.  The examiner stated that 
the veteran denied flashbacks or psychotic symptoms, except 
auditory hallucination during a single episode of 
intoxication.  The veteran reported increased startle 
response and attributed some of his substance abuse problems 
to his traumatic experiences in Vietnam.  The veteran had 
been married three times, all of which were terminated due to 
substance abuse.  The veteran had been living with his 
parents since 1990, and had no income.  

Mental status examination revealed euthymic mood and 
appropriate affect with normal variations.  The veteran's 
speech was normal as to rate, volume, and melody and the 
veteran interacted appropriately and pleasantly with the 
examiner.  The veteran denied auditory and visual 
hallucinations and delusions.  The examiner provided 
diagnoses of continuous severe alcohol dependence, and PTSD 
(provisional).  The examiner stated that the veteran's 
alcoholism and drug dependence were the cause of his 
complaints.  The examiner reported that a determination of 
the full extent and significance of the veteran's PTSD could 
not be clearly evaluated in the context of the veteran's 
continuing severe alcohol and/or drug use.  

A VA outpatient treatment record in April 1996 noted 
assessments of PTSD and poly-substance abuse.  The physician 
noted slightly anxious and depressed mood and appropriate 
affect, with no psychotic symptoms.  The veteran continued to 
seek treatment for PTSD symptomatology, through group 
therapy.  Records noted continued anxious and depressed mood 
with appropriate affect.  

By rating decision in May 1996, the RO denied service 
connection for PTSD and alcohol and poly-substance abuse.  By 
rating decision in July 1996, the RO denied service 
connection for a psychiatric disorder, claimed as PTSD.  
Claims for service connection for PTSD and alcohol and poly-
substance abuse were again denied in August 1996.  In May 
1998, the veteran requested that his claim for service 
connection for PTSD be reopened.  He reported that he had 
been unemployed since 1995, due in part to his PTSD.  

A VA fee basis psychiatric examination was conducted in 
December 1998 by I.M., M.D.  The veteran reported nightmares 
at least every other night, from which he would wake up with 
chills and sweating, but no flashbacks.  The veteran stated 
that he had difficulty with concentration and memory and 
complained of intrusive thoughts about combat experiences.  
He noted resistance to authority figures and problems with 
impulse control.  The veteran reported losing at least seven 
jobs due to temper control problems and inability to get 
along with his employer.  He stated that he lacked motivation 
and remained isolated, with no social activities, most of the 
time.  The veteran noted that he was being treated with 
medication for PTSD at the VA hospital.  The veteran reported 
poly-substance abuse from 1976 to 1994, but stated that he 
had been sober for the previous two years.  

Mental status examination showed depressed mood and flat 
affect.  The veteran denied auditory or visual hallucinations 
and active suicidal or homicidal plans or intentions.  
Concentration, memory, and insight were fair, and judgment 
was good.  The examiner provided diagnoses of chronic 
moderate PTSD and poly-substance abuse in remission and 
reported a global assessment of functioning (GAF) rating of 
45-50.  The examiner stated that the veteran would be unable 
to hold gainful employment, but could hold a part-time one-
step command type of job.  

In his notice of disagreement, received in May 1999, the 
veteran stated that he had not worked since 1984.  He 
reported that he had held several jobs for a few days, but 
had been unable to hold gainful employment.  He stated that 
he could not be around other people.  

In his VA Form 9, substantive appeal, received in July 1999, 
the veteran stated that his family relationships were 
becoming worse and he had gotten into several physical 
attacks with family and friends.  He stated that one of these 
attacks ended with hospitalization of the other individual 
and that he had been hospitalized as well.  The veteran 
reported that his parents did not want him to continue to 
live with them, but he could not find work, so he could 
leave.  He stated that he had no relationships since 1988 and 
had been in and out of his parent's home since that time.  
The veteran reported recent auditory hallucinations and 
inability to remember the names of people he had known for 
years.  The Board notes that the veteran requested a hearing 
before a Member of the Board, but withdrew this request in 
September 1999.  


II. Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

The Schedule provides for the following evaluations:  
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships;  
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (1998).

In the instant case, the Board finds that the veteran's 
symptomatology most closely approximates the criteria for a 
70 percent evaluation under the Schedule.  The VA fee basis 
examination in December 1998 noted depressed mood and 
flattened affect.  Under the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) a GAF of 45-50 denotes serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  The examiner specifically 
noted that the veteran would be unable to maintain any other 
than a part-time job and noted the veteran's social 
isolation.  In addition, the veteran reported in his VA Form 
9 that his family relationships had deteriorated and he had 
increased difficulty with temper control.  The Board notes 
that at the earlier VA examination in April 1996, the 
examiner was unable to determine what symptomatology was due 
to the veteran's PTSD as separate from his poly-substance 
abuse.  Dr. I.M. in December 1998 noted that the veteran's 
poly-substance abuse was in remission, and the veteran stated 
that he been sober for two years.  

The evidence of record demonstrates impaired impulse control, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.  
Although the veteran also demonstrates the flattened affect 
and disturbances of mood, which are criteria for a 50 percent 
evaluation, the Board finds that the evidence does not 
preponderate against an increased evaluation of 70 percent as 
the evidence does show deficiencies in most areas of the 
veteran's life.  

However, the Board finds that the evidence preponderates 
against an evaluation in excess of 70 percent for the 
veteran's service-connected PTSD.  There is no evidence of 
record of gross impairment of thought processes or 
communication.  In fact, both VA examiners noted fair 
concentration, memory, insight, and judgment, with coherent 
speech and appropriate interaction with the examiner.  There 
is also no evidence of record of persistent delusions or 
hallucinations.  The veteran denied hallucinations and 
delusions, except for a single episode attributed to 
intoxication, on both examinations.  The veteran has not 
reported disorientation or inability to perform activities of 
daily living.  The VA examiner in April 1996 noted that the 
veteran was well-groomed and neatly dressed, and the examiner 
in December 1998 noted the veteran's clothing with no 
indication that the veteran had minimal personal hygiene.  
Although the veteran reported difficulty remembering some 
names, there is no evidence of the kind of memory loss 
required for an evaluation of 100 percent under the Schedule.  
Although the veteran reported recent auditory hallucinations 
on his VA Form 9, this symptomatology alone does not create 
equipoise in the evidence and warrant an evaluation in excess 
of 70 percent.  His capacity to work is not "total" and is 
not due to the symptoms outlined in the criteria for the 100 
percent rating.

The Board notes that, prior to 1996, the veteran's inability 
to hold a job and difficulty with personal relationships was 
due to his poly-substance abuse, as reported both by the 
veteran and the VA examination in April 1996.  Section 8052 
of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, 
effective for claims filed after October 31, 1990, the 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  The payment of 
compensation is prohibited whether the claim is based on 
direct service connection or, under 38 C.F.R. § 3.310(a), on 
secondary service connection of a disability proximately due 
to or a result of a service-connected condition.  Further, 
compensation is prohibited regardless of whether compensation 
is claimed on the basis that a service-connected disease or 
injury caused the disability or on the basis that a service-
connected disease or injury aggravated the disability.  
VAOPGCPREC 2-97 (Jan. 16, 1997).


ORDER

Entitlement to an evaluation of 70 percent for service-
connected PTSD is granted.  


REMAND

The Board notes that in his VA Form 9, substantive appeal, 
received in July 1999, the veteran expressed disagreement 
with the RO's March 1999 decision as to the effective date of 
the grant of service connection for PTSD, as well as the 
evaluation awarded.  The Board recognizes this as a timely 
notice of disagreement as to the effective date of the grant 
of service connection for PTSD.  No statement of the case has 
been issued on that claim.  See 38 C.F.R. §§ 19.26, 19.29, 
20.201 (1998).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should issue a statement of the 
case on the issue of entitlement to an 
effective date prior to May 29, 1998, for 
grant of service connection for PTSD, 
which summarizes the pertinent evidence, 
fully cites any applicable legal 
provisions not previously provided, 
and reflects detailed reasons and bases 
for the determination.  The veteran 
should then be afforded the applicable 
time period in which to respond.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals







